Citation Nr: 0023901	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the residuals of 
frostbite, right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active, honorable service from March 1971 to 
July 1987.

This appeal arises from a September 1998 rating decision 
which granted service connection for the residuals of 
frostbite, left hand, and denied service connection for the 
residuals of frostbite, right hand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The veteran's residuals of frostbite, right hand, may not 
be dissociated from the cold exposure experienced by the 
veteran during his active service.


CONCLUSION OF LAW

The residuals of frostbite, right hand, were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for the residuals 
of frostbite, right hand.  The Board finds that this claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim that is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual Background

Service medical records reflect that a physical examination 
of the veteran was conducted in August 1987 as his medical 
records had been lost.  In the report of medical history 
status post frostbite, left hand, with history of pain with 
weather changes, was noted.  It was indicated that the 
veteran was right-handed.  On examination, his upper 
extremities were found to be normal.

A Department of Veterans Affairs (VA) medical examination was 
conducted in September 1998.  At this time the veteran 
related that while serving in Germany he was out in the field 
when his heater went out.  His gloves became wet and this is 
when he experienced frostbite.  Since that time, with a drop 
in temperature to 60 or below, the skin on a third of the 
forearms on the palmar side wrinkled, his nails became white, 
he could not feel his hands and he experienced some cramping.  
Following examination, the diagnosis was frostbite to hands 
that exacerbated during cold weather.  It was the examining 
physician's opinion that it was as likely as not that the 
frostbite to hands was secondary to injury that the veteran 
had originally in the service.

Analysis

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The veteran contends, and the record confirms, that he 
apparently experienced significant exposure to cold 
conditions as status post frostbite, left hand, with history 
of pain with weather changes, was noted in the August 1987 
medical report.  He has related that this exposure occurred 
while he was working in a field environment, that conditions 
included cold and snow and that his gloves and mittens became 
wet while he was working, causing his frostbite.

The Board has carefully considered the evidence of record, 
including the service medical records and the report from the 
VA physician.  While the current record does not include 
contemporaneous reports of the veteran's exposure to extreme 
weather conditions, based upon the veteran's medical records 
available for review, it would appear that such exposure 
occurred.  Moreover, as the veteran has indicated that he 
worked in such conditions, and he is right-handed, the Board, 
after reviewing the entire record, has determined that there 
is an approximate balance of positive and negative evidence 
with respect to whether current residuals of frostbite, right 
hand, were sustained by the veteran as the result of his 
exposure during service.  Considering this, and the 
requirement that benefit of the doubt must be given to the 
veteran, the Board concludes that service connection should 
be granted for the residuals of frostbite, right hand. 
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for the residuals of 
frostbite, right hand, is granted.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

